Citation Nr: 0404018	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-31 161	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include disc disease.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran served on active military service in the Army 
from March 1942 to December 1945 and in the Air Force from 
April 1951 to June 1953.  The veteran also had periods of 
reserve service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the RO which denied service connection for 
cervical and lumbar disc disease.

In January 2004, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  In 
January 2004, the Board granted this motion.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has a back disorder due to 
injury sustained in service.

Service medical records show that the veteran sustained a 
contusion of the sacrum while playing touch football in 
December 1942 and a contusion to costovertebral juncture, 
right, D-10 in September 1943.  Another report dated in 
September 1943 revealed a diagnosis of costovertebral strain 
6th, right.  Subsequent service medical reports and service 
reserve reports from 1945 to 1962 were negative for any 
further complaints or diagnosis of a back injury.  Reports 
from the 1940 and 1950's however, did reveal a history of the 
veteran sustaining an injury to the back in 1943. 

Postservice medical records from 2001-2002 show that the 
veteran has been diagnosed as having moderate to severe 
degeneration of L3-L4, spinal canal stenosis, facet arthritis 
L3-L4, L5-S1, and bulging disc.

The facts in the instant case raise the question as to 
whether the veteran's current back disorder is related to 
service.  The Board is not competent to make such a 
determination.  As argued by the veteran's representative in 
January 2003, the veteran should be scheduled for a VA 
examination to include an opinion regarding the etiology of 
his current back disorder.  

Additionally, in March 2002, the veteran reported that in 
1972 he underwent a back operation.  A review of the record 
fails to show that these records have been obtained and 
associated with the claims folder.

Lastly, the Board notes that a VA form 9 dated in October 
2003 reveals the veteran did not want a Board hearing; 
however, attached to the VA form 9 was a statement by the 
veteran indicating that he wanted a hearing.  Dated the same 
day as the VA Form 9 was a routing and request post-it note 
from the veteran's representative to the effect that the 
veteran did not want a hearing.  It is not clear that it is 
the desire of the veteran to withdraw his request for a 
hearing.  The claims of service connection for a cervical and 
lumbar spine disorder should not be adjudicated until the RO 
clarifies whether the veteran desires a hearing.

In view of the foregoing, the appeal is REMANDED to the RO 
for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claims for entitlement 
to service connection for cervical and 
lumbar spine disorders and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for cervical and 
lumbar spine disorders, since his 
discharge from active military service in 
1945 and since his discharge from service 
in 1953.  Obtain records from each health 
care provider the veteran identifies that 
are not already on file.  Inform the 
veteran that the following records have 
been associated with the claims file: VA 
outpatient treatment records from 2001 to 
2003, A June 2002 MRI report from 
Eisenhower Medical Center and hospital 
discharge summaries from St Joseph 
Hospital dated in January and February 
1966.

3.  The VBA AMC should contact the 
veteran and ask him to clarify whether he 
wants a hearing and if so, what type of 
hearing.  The veteran's response should 
be documented in the claims file.

4.  After the foregoing, schedule the 
veteran for a VA orthopedic examination 
for the purpose of determining the nature 
and etiology of the veteran's cervical 
and lumbar spine disorders.  All 
indicated tests should be performed and 
all findings reported in detail.  The 
claims file and this REMAND should be 
made available to and reviewed by the 
examiner in connection with the 
examination.  

A)  Based on examination findings, 
historical records, and medical 
principles, the physician should provide 
diagnoses of the veteran's current 
cervical and lumbar disorders, if any.  

B) The examining physician should also 
provide a medical opinion, with full 
rationale, as to whether it is as least 
as likely as not that the veteran's 
current lumbar spine disorder, if any, is 
related to service.

C) The examining physician should also 
provide a medical opinion, with full 
rationale, as to whether it is as least 
as likely as not that the veteran's 
current cervical spine disorder, if any, 
is related to service.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the claim of 
entitlement to service connection for 
cervical and lumbar spine disorders.   If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




